DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. JP H06-329826. The rejection set forth in paragraphs 7-13 of the Office Action mailed on 3/15/2021 is incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the working Examples of Aoyama disclose a blowing agent comprising TFMCB in the small amount of from 0.5 to 7wt% in claims 1 or 9 or from 0.1 to 3wt% in claim 16.
This is not persuasive. 
MPEP 2123, Section II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Additionally, as stated in MPEP 2123, Section II.:
[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

While Aoyama may not exemplify use of 0.5 to 7wt% TFMCB or 0.1 to 3wt% TFMCB, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a blowing agent comprising TFMCB in amounts which meets the instant claims, given the teachings of Aoyama as discussed in the previous rejection and incorporated into this action by reference. 
Applicant argues that the instantly claimed blowing agent achieves unexpected results.
This is not persuasive.
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

MPEP 716.02(d), II. further states:

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).	

The data cited to by Applicants is not commensurate in scope with the claimed invention and does not compare a sufficient number of tests inside and outside the claimed range, which is necessarily to show unexpected results and criticality. Claim 1 encompasses any blowing agent. This genus contains hundreds of thousands, and possibly millions, of different species given mixtures and substitutions. Even when considering dependent claim 2, to which none of the independent claims are limited, any of the recited materials in any combination, the genus still contains hundreds of thousands of different species. The data cited to by Applicants does not encompass the entire genus of “blowing agent” as recited in the independent claims. The data shows but four examples of blowing agent, i.e. cyclopentane, R-245fa, R-1233zd(E), or HFO-1336mzz, which is not commensurate in scope with “blowing agent” as recited in the claims. There is no evidence to suggest that the same allegedly surprising or expected results occur when using TFMCB with any other blowing agent other than cyclopentane, R-245fa, R-1233zd(E), or HFO-1336mzz, to which the claims are not limited. There is nothing to suggest that use of any of the other blowing agents other than cyclopentane, R-245fa, R-1233zd(E), or HFO-1336mzz, recited in claim 2, which can be used in any combination, achieve the alleged unexpected results. For this reason, unexpected results are not demonstrated, and the rejection of Aoyama is maintained. 
Furthermore, it is not clear from the data that points within the recited ranges will achieve the alleged unexpected results. For example, it is unclear from Table 1 whether use of 0.1wt% TFMCB, which is closer to 0 wt% than it is to 2.7wt%, will behave as the Example with 0wt% or will behave as the example at 2.7wt%. 0.1wt% falls within the range of instant claim 16. Likewise, it is unclear if an example containing 0.5wt% TFMCB will behave as the Example at 0wt%, as 0.5wt% is closer to 0wt% than it is to 2.7wt%, or if an Example at 0.5wt% will behave as the Example at 2.7wt%. A data point of 0.5wt% falls within the scope of instant claim 1 and instant claim 9. 
Furthermore, as shown in Table 3, the Example at 3.4wt% TFMCB, which falls within the claimed ranges of instant claims 1 and 9, a higher thermal conductivity is produced than when 0wt% TFMCB or 13.2wt% TFMCB is utilized, both of which fall outside the ranges of all of claims 1, 9, and 16. This provides evidence against criticality and unexpected results of the range of 0.5 to 7wt% in claims 1 and 9 and evidence against criticality of the a range of 0.1 to 3wt% as recited in instant claim 16. It is unclear from the data of Table 2 what thermal conductivity will be achieved at data points of, for example, 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt%, 4wt%, 5.5wt%, all of which fall within the ranges of instant claims 1 and 9 and 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt% fall within instant claim 16. There is simply no evidence to show that the unexpected results occur over the entire claimed amounts of TFMCB, and it is not clear from the data what results would be achieved at any other points within the range, other than 6.5wt%, would be achieved. Furthermore, 6.5wt% is outside the scope of claim 16 and achieves the lowest thermal conductivity of the points shown for Table 2. This is evidence against the criticality of instant claim 16. The same is true for the point at 6.1wt% in Table 1. It is unclear from the data of Table1 what thermal conductivity will be achieved at data points of, for example, 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt%, 4wt%, 5.5wt%, all of which fall within the ranges of instant claims 1 and 9 and 0.5wt%, 1wt%, 1.5wt%, 2wt%, 3wt% fall within instant claim 16. There is simply no evidence to show that the unexpected results occur over the entire claimed amounts of TFMCB, and it is not clear from the data what results would be achieved at any other points within the range, other than 6.1wt%, would be achieved. It is further not clear that a data point at, for example, 8wt% TFMCB, which is outside the ranges of the instant claims, will not achieve identical thermal conductivity as the example at 6.1wt%. The data is not commensurate in scope with the claimed invention and therefore, unexpected results cannot be and are not demonstrated. Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766